Case: 14-40938       Document: 00513110792        Page: 1    Date Filed: 07/09/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 14-40938
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 9, 2015
COURTLAND LINDSAY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

SMITH COUNTY SHERIFF’S OFFICE,

                                                 Defendant-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:14-CV-641


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges:
PER CURIAM: *
        The district court dismissed Courtland Dewayne Lindsay’s amended
complaint for failure to provide a short and plain statement either of the
grounds for federal jurisdiction or of his claims for relief. See FED. R. CIV. P.
8(a).       Lindsay’s largely unintelligible brief on appeal fails to cure these
deficiencies.      Accordingly, his outstanding motions are DENIED, and his
appeal is DISMISSED as frivolous pursuant to Fifth Circuit Rule 42.2. See


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40938     Document: 00513110792      Page: 2   Date Filed: 07/09/2015


                                  No. 14-40938

Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).               Lindsay is
CAUTIONED that future frivolous or repetitive filings will result in the
imposition of sanctions, including dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court or any court subject to
this court’s jurisdiction. He is further CAUTIONED to review all pending
matters in this court and move to dismiss any that are frivolous or repetitive.




                                        2